Case 2:20-cv-01113-DSF-KS Document 15 Filed 05/20/20 Page 1 of 1 Page ID #:44
                                                                             JS-6



                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA


    Brian Whitaker,                     Case No. CV 20-01113 DSF (KSx)
         Plaintiff,

                    v.                  JUDGMENT

    SPR, Inc.,
         Defendant.



      The Court having previously issued an Order to Show Cause re
   Dismissal for Lack of Prosecution and Plaintiff not having
   responded or shown a reason why the action should not be
   dismissed in its entirety for the failure of plaintiff to file a motion
   for default judgment as to defendant SPR, Inc.,
      IT IS ORDERED AND ADJUDGED that this action be
   dismissed.


    Date: May 20, 2020                  ___________________________
                                        Dale S. Fischer
                                        United States District Judge
